Citation Nr: 1620410	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-19 897A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a stomach disability.

5.  Entitlement to service connection for right upper extremity peripheral neuropathy.

6.  Entitlement to service connection for left upper extremity peripheral neuropathy.

7.  Entitlement to service connection for right lower extremity peripheral neuropathy.

8.  Entitlement to service connection for left lower extremity peripheral neuropathy.

9.  Entitlement to service connection for ischemic heart disease.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2011 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and ischemic heart disease are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In a February 2016 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeals seeking: (1) to reopen a claim of service connection for an eye disability, (2) service connection for bruxism, (3) service connection for vertigo, and (4) service connection for a stomach disability; there is no question of fact or law in these matters remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking to reopen a claim of service connection for an eye disability, and service connection for bruxism, for vertigo, and for a stomach disability; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a February 2016 written statement, the Veteran indicated that he wished to withdraw his appeals seeking: (1) to reopen a claim of service connection for an eye disability, (2) service connection for bruxism, (3) service connection for vertigo, and (4) service connection for a stomach disability.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking to reopen a claim of service connection for an eye disability and service connection for bruxism, vertigo, and a stomach disability, are dismissed.

REMAND

A Travel Board hearing was held in this matter in February 2016; however, a written transcript of the hearing could not be produced due to audio malfunctions affecting the recording system.  A February 2016 Board letter offered the Veteran the opportunity for another hearing; in March 2016 he responded, indicating that he wanted a videoconference hearing before the Board.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issues of service connection for right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and ischemic heart disease.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


